CALDWELL, J.
The plaintiff, Joseph Kundtz, brought this action for specific performance. The petition sets out that Van Deboe, Haeger & Co., was the owner of a lot in an allotment; that James W. Evenden is trustee, held the title to the property, which lay in the hamlet of Rockport, county of Cuyahoga and state of Ohio, and was designated as lot 112 on a certain plat of lots called Lenox Park; that they sold said lot to Agnes Kundtz, trustee, on the installment plan, payable weekly, until the full amount was paid, and that, when the amount was paid, she was to have a deed for the same. Agnes Kundtz was buying said lot as trustee for the plaintiff, Joseph Kundtz, and he claims in his petition, that there was an agreement on the part of Van Deboe, Haeger & Co. that if she died before the payments were made in full, a deed would be given to the plaintiff for the lot without any further *524payment, and sets up that Agnes Kundtz died and that the plaintiff made proper proof of her death to the defendant and demanded a conveyance of the property and that the defendant refused to convey the same. The answer claims that Evenden was trustee, holding the lands not for his codefendant but for other parties, and that he had placed the lands in the hands of his co-defendants to sell and dispose of the same. And the evidence shows that in undertaking to dispose of these lands and other lots then turned over to them for sale they adopted the plan of selling the lots and giving therefor a land contract not differing in any way from the ordinary land contract which was signed by James W. Evenden, trustee, and, at the same time, Yan De-Boe, Haeger & Co., would enter into a contract with the purchaser of the lot, that, if she died before payments were made in full, the lot would be deeded to the beneficiary named by her without any further payment, although the same had not been paid for in full at the time of her death.
The plaintiff claims that these two contracts constitute one contract; that they together form part of the consideration that induced the purchase of the lot, and, being construed together as one contract, she claims that the defense set up is not good. The contract signed by Yan DeBoe, Haeger & Co. for the lot is as follows:
This agreement made February 15, 1897, by and between Yan DeBoe, Haeger So Co. of the city of Cleveland, Ohio, of the first part, and Agnes Kundtz, trustee, of Cleveland, Ohio, of the second part:
“Whereas, the parties of the first part have advertised to deliver over free from further payments, a deed of property purchased from them at Lenox Park, upon certain conditions in the case of the death of the grantee of said property, and,
“Whereas, the party of the second part, being the purchaser of the lot, No. 112, in Lenox Park, wishes to avail herself of said offer, now, therefore, it is hereby agreed that in case the party of the second part shall die while her agreement for the purchase of the above-mentioned lot is in force and before said premises are conveyed to her by deed, said party of the first part shall, under certain conditions hereinafter mentioned, having no claim for the payment of further installments on account of said premises, but shall convey the same without further considera*525tion, at the special direction of party of second part, to Joseph Kundtz.”
It is further provided and agreed that the conditions upon which said deed shall be given her, is as follows:
“1. That said party of second part is the original purchaser, and not a transferee. 2: That the payments on said lot shall not, at any time, be more than two weeks in arrears. 3. That satisfactory proof of death of said party of second part shall be furnished. 4. That said party of second part shall not have come to her death by reason of suicide, sane or insane. 5. That the party of second part is in good health at the time of purchase.
“No alteration in the terms of this agreement will be valid unless signed by Van DeBoe, Haeger & Co. and Agnes Kundtz, trustee.”
We are satisfied that these two contracts were held out as an inducement to the party purchasing the lot; that they both entered as a consideration for the payment of the money paid upon the lot. The fact that the lot was owned by tl\e trustee, James W. Evenden, can make no difference, for the evidence shows that he had turned over to his codefendant the entire marketing of the lots, which they proceeded to do upon the plan set out, and he has, in a sense that will bind him, made himself a party to the method adopted by his agents. This makes the two contracts but one contract in fact; they become parts of one and the same contract. Hence, the defense set up herein, which is, that payments were not made promptly as required by that part of the contract signed by Van DeBoe, Haeger & Co., will vitiate the second part of the contract, although they were received upon the first contract, clearly creating a waiver on behalf of the trustee who made the land-contract, by reason of the money being received after becoming due; and the claim is that the same parties, Van De-Boe, Haeger & Co., held both of these contracts and they now make claim that although payments were made and received on the land contract after they were due, yet that can not be regarded as a compliance or waiver of the conditions of the second contract; in other words, Van DeBoe, Haeger & Co. could take the money after due and apply it upon the land contract and yet, by so taking it, they did not make a waiver of the insurance *526contract. The only way to make this seem plausible to the court is, as was contended by defendant, that these contracts are entirely separate and distinct, and that whatever was done under one, either by way of payments or waiver, could not, in any manner, affect the other. We can not subscribe to that doctrine.
The real facts of the case are that while the land contract was signed by James W. Evenden, trustee, yet it is with the other defendant, and really their contract, until they have made the proper collections and turned them over to the trustee in lieu of the land, for .the whole thing looks to their securing not only the contract, but also the deed, when the contract is paid up in full. So Evenden having signed the contract, amounts to nothing more than binding him to give the deed. The whole transaction was really in the hands of the other defendant and hence while, in form, the contracts appear to be made by different parties, yet, in substance and in fact, so far as the interest of the parties is concerned, they are both made by the same persons. Upon the death of the purchaser, Van DeBoe, Haeger & Co. certainly did not expect to pay up the balance of the purchase-price of the lot; if they did, the whole transaction would be merely a gamble.
We think the plaintiff has shown his right to have his deed given to him without further consideration, ahd the prayer of his petition is granted.
Hale and Marvin, JJ., concur.